DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Given the amendments filed February 8, 2022, the withdrawn claims have been rejoined. 
Priority
Applicant’s claim for the benefit of a prior-filed application JP2014-241601 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP2014-241601 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As such, the present Application is based on the filing date of November 27, 2015.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Pub 20040203181) in view of Danielson (US PN 7,833,919) and/or Kato (US PN 8,281,618).
Regarding claims 7-13, 14-20, 21-27, 28-34 and 42-48: Shang et al. teach a transistor used in an AMLCD panel (Abstract). Although Shang may not explicitly recite an AMLCD panel itself, given that Shang’s transistor is to be used in such a panel, one having ordinary skill would have found it obvious at the time of invention to form an AMLCD panel comprising Shang’s transistor. 
	Shang’s transistor comprises a glass substrate, a wiring film comprising a metal on the glass substrate and an insulating film of an inorganic substance on the wiring film (see 0065). 
	The wiring metal film has a thickness meeting that claimed (0065) and the insulating film has a thickness meeting that claimed (0065). 
Although Shang does not explicitly disclose their metal having a product as claimed, given that Shang’s metal wiring film is Cu which is the same material as Applicants’, one having ordinary skill would reasonably conclude it to have a product of 
	Although Shang does not explicitly recite their glass being non-alkali glass with properties as claimed, Shang does not exclude such a glass either but instead, only generally teach their glass being that which would be suitable for use as a substrate in an AMLCD.
As both Danielson and Kato teach non-alkali glasses according to their invention being beneficial for use as a glass substrate in AMLCDs as they possess good dimensional stability as a function of temperature (see entirety of both Danielson’s and Kato’s document), it would have been obvious to one having ordinary skill at the time of invention to modify Shang to include their glass being a non-alkali glass according to Danielson or that according to Kato in order to obtain a glass substrate with  good dimensional stability as a function of temperature in their AMLCD. 
It is noted that Shang’s glass being that according to Danielson has a glass composition in mol% overlapping the composition requirements presently recited in claims 7 and 14 (see min and max in Table 1), will have a Young’s Modulus and CTE falling within the ranges of claim 7 (see min and max in Table 1) and the modulus and CTE ranges taught by Danielson allow for values of each that would meet the conditions of formula (1) (see min and max in Table 1). 

Alternatively, Shang’s glass being that according to Kato will obtain a glass composition, when converted to mol%, overlapping the composition requirements presently recited in claims 7 and 14 (see Kato Col. 6) and as the composition will meet 
Although Shang does not explicitly disclose their insulating film having an average CTE at the claimed temperature range smaller than that of the glass, given that Shang’s insulating film is silicon oxide which is the same as Applicants and Shang’s non-alkali glass will be the same as Applicants’, one having ordinary skill would reasonably conclude the same relationship of properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Although Shang fails to teach the long side, short side and thickness of their glass substrate, it is initially noted that differences in relative dimensions will not render the claimed glass patentable when the claimed relative dimensions would not perform differently than the prior art glass (MPEP 2144.04). In the instant case, as there is nothing of record that would indicate the claimed dimensions to result in the claimed glass to function differently.
Alternatively, it is additionally noted that Shang does not place limits on their dimensions. Instead, as mentioned above, Shang only generally teaches their glass substrate being that in which can be used in an AMLCD. As Kato clearly suggest the desire for a glass substrate of a AMLCD to have dimensions falling within the ranges claimed (see Kato Col. 1, Col. 4 and Col 10), one having ordinary skill would have found it obvious to make Shang’s glass with the dimensions as claimed to obtain a desirable AMLCD substrate. 
Regarding claim 35-41: Reciting at what temperature the panel is obtained is a product by process limitation and it has been held by the courts that while a product may be defined by a process, patentability is based on the product itself and not its method of production. Specifically, if the prior art teaches the claimed product, the claim will be met regardless of whether it is made by a different process (MPEP 2113). In the instant case, as Shang teaches the claimed product, the claim is met. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,386,686. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. 
In summary, Applicants argue against the claims being obvious over the prior art because while the relied upon references of Danielson and/or Kato may disclose a non-alkali glass describing various amounts of oxides, none of their Examples meet the 
This is not persuasive. Initially it is noted that despite the fact that none of the prior art Exampled embodiments meets the claimed relationship, a reference is not limited to their Examples but instead, what they teach as a whole. In the instant case, Danielson and Kato both teach non-alkali glass compositions that overlap that claimed and would allow for amounts of Al2O3, MgO, CaO, SrO and BaO providing ratios as claimed. As overlapping ratios has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05) and Applicants have yet to show such results, the rejection is deemed proper and is maintained. 
Additionally, while Applicants may argue that the art does not teach explicitly the relationship claimed, the Examiner points out that Applicants disclosure only ties the relationship values to increased Young’s modulus (see Applicants specification par. 0024) but in reviewing Applicants’ Exampled data, the claimed relationship value does not appear to have any criticality in the claim. Initially, although Applicants tie the relationship value being 5.5 or more for increased Young’s modulus, the data actually shows that a relationship having a value of only 4 (see Example 4 in Tables 1 and 2) actually has a higher Youngs modulus than one having a value of 5.6 for example (see Example 11 in Tables 1 and 2).  As such, the relationship itself does not appear to be critical in achieving a higher Young’s modulus.
 Further, it is noted that the Young’s modulus in the claim is 70-95GPa with the relationship Al2O3xMgO/(MgO+CaO+SrO+BaO) being 5.5 or more but there does not 
 Applicants also argue, in summary, against the double patenting rejection and assert that the ‘686 patent does not recite the claimed relationship Al2O3xMgO/(MgO+CaO+SrO+BaO) being 5.5 but this is not persuasive. 
Similar to above, while the relationship may not be explicitly claimed in the patent nor shown by the patent’s examples, the patent claims still recite a composition overlapping that claimed and would allow for amounts of Al2O3, MgO, CaO, SrO and BaO providing ratios as claimed. As overlapping ratios has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05) and Applicants have yet to show such results, the rejection is deemed proper and is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784